GILUKRT, Circuit Judge
(dissenting). The construction of the drain ditch was begun in 1893 and was completed in 1896. It was constructed by Manley and the appellant jointly, and for a purpose beneficial to each. For Hanley the purpose was to effect the drainage of 1,500 acres of tule land belonging to him, and, to accomplish this, it was necessary to draw water from the river through the open ditch. The water now flows in the ditch as it did from the first, though the lands of Hanley, and is delivered upon the lands of the appellant in section 36, and in the delivery of the water upon said lands of the appellant is and has been from the first the benefit to it which it sought from the construction of the ditch. In the original bill which was filed in October, 1899, there was no allegation that in maintaining the ditch Hanley had infringed upon the rights of the appellant. From the time when the ditch was constructed to the time of the commencement of that suit, it is not disputed that the ditch was maintained just as it is at the present time. The final decree in that suit which was rendered in December, 1901, so far as it affected the ditch, was based upon the stipulation of the parties. That stipulation provided that Hanley might “maintain” the ditch, describing it, and added:
“But lie shall maintain said ditch for the purpose of draining water from, the surface of the land above described and not for the purpose of irrigation.’’
The decree followed the language of the stipulation in regard to the maintenance of the drain ditch, but elsewhere it contained a general injunction, enjoining the defendants including Hanley “from impeding the flow, of any of said water to and upon the lands of the complainant hereinbefore described as said water has heretofore been wont to flow thereon when not interfered with by the said defendants.” One of the tracts of the complainant’s lands so de*486scribed is the section 36, upon which the water of the drain ditch is delivered. For five years before the date of the decree water through that ditch had been “wont to flow” upon the land of the appellant without interference by Hanley and without objection by the appel-lánt, and presumably it flowed in accordance with the purpose and to accomplish the result for which the appellant had aided in the construction of the ditch.
It is not contended in the present suit that Hanley maintains or uses the ditch in any way other than that in which it was maintained and used prior to and at the time of the original suit and the original decree. It is undisputed that, after that decree, Hanley maintained the ditch in the same manner until in 1903, when he put a dam and tapgate therein for the purpose of irrigation, which act became the basis of the contempt proceedings. In those proceedings, the sole violation of the final decree that was charged against Hanley was that he had put in the headgate and the tapgate for irrigation purposes. There was no allegation that he had violated the decree by leaving his drain ditch open in the extreme low stages of the water in the year 1902. Evidently the appellant did not at any time before the present suit was brought regard that act as a violation of the terms of the final decree. If the appellant had regarded the aict of Hanley in leaving the drain ditch open a violation of its rights, it is too clear to require discussion that it would have sought a provision in the original decree commanding Hanley to close the headgate of the ditch at extreme low stages of water in the late summer or early fall. As it was, however, it stipulated that the ditch might be maintained for drainage with the single prohibition that it be not useld by Hanley for irrigation, or, in other words, that Hanley should do nothing to impede the flow of the water on through the ditch to the appellant’s land as it had b.een wont to flow. It is not now charged that Hanley has used the ditch for irrigation, but that he has failed to close it when it is no longer needed for drainage purposes. But so far as the interests of the appellant must have appeared to Hanley to demand protection by the court, and so far as it appears from the original decree and the record up to the time of the commencement of this suit, it was more important to the appellant that the drain ditch be maintained as it was and as it had been used without objection so as to deliver water on the appellant’s land in section 36 than it was that at low stages of water in the river the headgate to the ditch should be closed in order to turn the whole volume thereof down the bed of the stream. And, indeed, if Hanley had construed the final decree as permitting or requiring him to maintain the ditch otherwise than it had been maintained, and if he had in fact impeded the flow of water therein at low stages of the river as it had been “wont to flow,” he would have furnished far more plausible ground for proceedings against him for contempt than he did by the course which he pursued. There is not a word of testimony to indicate that at any time before the present suit was commenced the appellant ever complained of the manner in which the ditch was maintained. Hanley testified that, *487if there was any time that they “would make a complaint by making their wants known, I would be only too glad to get the water to them.” With such a record before us, I think it most unjust to charge Hanley with a violation of the terms of the original decree by maintaining the ditch in the manner in which it is used, which is the way in which it has been used from the time of its construction. The court below aptly said:
“It is suggested that the drain ditch has remained open all seasons of the year, carrying the water away from the east fork, both flood waters and water after it was confined to the banks of the river, and that in some way Hanley ought to control the water flowing into the head of the ditch, so that a suflicient amount may come down the river to supply the complainant's needs on land belonging to it, but there is no provision in the decree requiring Hanley to do anything of the kind, and since the .drain ditch discharges its waters onto land belonging to the complainant in 36, and is there used by it, it is quite probable that if Hanley attempted to control the flow of the water in the ditch at its head, except when necessary for drainage purposes, an objection would be made by the complainant.”
Nor do I think that the court below was in error in holding upon all the evidence that I,evens had used no more' water through his dam or ditches than he was entitled to use under the original decree. I submit that the decree should be affirmed.